El Juez Presidente Se, Hernández,
emitió la opinión del tribunal.
Elena Buiz Ortiz, casada con Pedro López, promovió in-formación ante la Corte Municipal de Oayey en 7 de marzo del corriente año 1918, para acreditar la posesión de una finca rústica de 9 cuerdas situada en el barrio “Pasto Viejo” de dicho pueblo.
Admitida y practicada la información la Corte Muniei-cipal de Oayey dictó resolución en 10 de abril de 1918 de-clarando justificado a favor de Elena Ruiz Ortiz el derecho de posesión sobre la finca descrita y ordenando la inscripción del referido derecho en el registro de la propiedad del dis-trito, sin perjuicio de tercero de mejor derecho.
El registrador de la propiedad del distrito de Guay am a denegó la inscripción ordenada por medio de nota que dice así:
"Denegada la inscripción del documento que precede y extendida en su lugar anotación preventiva durante el término legal a favor de 1a, promovente doña Elena Ruiz Ortiz, al folio 1 del tomo 36 de Oayey, finca número 1968, anotación letra A, por los defectos insubsanables siguientes: Io. No expresarse en el mismo la naturaleza del derecho *722que se trata de inscribir, de tal modo que no deje lugar a duda, pues no es posible juzgar si la finca que comprende pertenece a la sociedad de gananciales o si es propiedad exclusiva de la promovente. Ramos v. El Registrador, 18 D. P. R. 16. 2o. No aparecer en la cédula original para la citación de los colindantes y del fiscal el requisito nece-sario en todo expediente posesorio, de haber sido citado dicho funcio-nario, siendo, además falta que impide la inscripción el que en el diligenciado de la citación no se haga constar que la persona que la practicó entregó a los colindantes de la finca copia de dicha citación, haciendo constar a su dorso, la fecha, y el sitio de la entrega o noti-ficación, firmándola. Ley No. 8 A. L. P. R. 1915. Delgado v. El Registrador, julio 2, 1917, hoja suelta No. 400. 3o. No alegar ni mucho menos acreditar causa alguna qire impida a la promovente presentar el título de dominio escrito por el cual dice que adquirió la finca. Artículo 391, 5°., de la L. II. y 437 de su Reglamento. Ga-lindo, Ley Hipotecaria, 4, 596. Se hacen constar además los defectos subsanables de no acreditarse el estado civil de la promovente en la fecha de la adquisición del inmueble; de no aparecer de la certi-ficación del Tesorero de Puerto Rico que la promovente paga con-tribución por la finca a título de dueño; de no estar certificada por el secretario la resolución de la corte recaída en el ameritado expe-diente, y de no ser firme la predicha resolución. Guayama, abril 30 de 1918. Pedro Gómez Laserre, Registrador.”
La nota transcrita aparece notificada en 2 de mayo de 19.18 al presentante del documento Julio Navarro.
En 8 de mayo la representación de Elena Ruiz Ortiz pre-sentó a la corte municipal certificación de su matrimonio con Pedro López, celebrado en 23 de junio de 1902, para acre-ditar que había adquirido la finca de que se trata durante su matrimonio con López y pidió se dictara resolución en-mendando la primera a los efectos de corregir el defecto ano-tado por el registrador de la propiedad, y el juez enmendó en la misma fecha su resolución de 10 de abril de 1918, haciendo constar la circunstancia expresada.
El registrador por nota de 20 de mayo denegó la conver-sión de la anotación preventiva en inscripción definitiva por el fundamento de que la resolución enmendada de 8 de mayo sólo subsanaba el defecto consignado bajo el número Io. en *723su nota ele 30 de abril, permaneciendo subsistentes los otros dos en la misma relacionados, habiéndose notificado en la misma feclia la nota del registrador a Julio Navarro, man-datario verbal de Elena Ruiz Ortiz.
Contra la nota de 30 de abril de 1918, que como hemos dicho antes fué notificada al presentante del documento en 2 de mayo siguiente, recurrió Elena Ruiz Ortiz, y a pedi-mento del registrador recurrido desestimamos el recurso en 29 de junio próximo pasado fundándonos para ello en que los documentos para su decisión con alegato escrito de la parte recurrente habían sido presentados ante esta Corte Suprema en 30 de mayo cuando ya había transcurrido el término de veinte días que para la interposición del recurso señala la sección 3a. de la ley sobre recursos contra las resoluciones de los registradores de la propiedad aprobada en marzo 1°., 1902.
La representación de Elena Ruiz Ortiz ha solicitado in-consideración de nuestra resolución de junio 29 alegando para ello que si bien radicó su alegato en 30 de mayo ya había presentado en 22 del mismo mes en la secretaría de este Tribunal los documentos para la sustanciación del re-curso, el cual por tanto había sido interpuesto dentro del término de veinte días señalado por la ley.
Mediante un estudio detenido del récord hemos llegado a la conclusión de que la parte recurrente tiene razón y que por tanto debemos dejar sin efecto la resolución objeto de reconsideración y considerar y resolver el recurso por sus méritos como pasamos a hacerlo.
Los defectos insubsanables apuntados por el registrador en su nota de 30 de abril de 1918 son tres, que se numeran en dicha nota.
El primero de ellos, consistente en no expresarse en la resolución de la Corte Municipal de Cayey de 10 de abril de 1918 la naturaleza del derecho que se trata de inscribir por *724no ser posible juzgar si la finca que comprende pertenece a la sociedad de gananciales o si es propiedad exclusiva de la promovente, no existe pues Elena Ruiz Ortiz en el escrito inicial de la información expresó que entonces estaba casada con Pedro López y aunque no expuso que lo estuviera en la fecha en que adquirió la finca, o sea en 28 de julio de 1909, posteriormente subsanó ese defecto presentando certificación de la celebración de su matrimonio con López que se verificó en 23 de julio de 1902 o sea mucho antes de la compra de la finca, la cual aunque se inscriba a su favor ha de reputarse inscrita a-favor de la sociedad de gananciales, según juris-prudencia ya establecida por esta Corte Suprema. Figueroa v. El Registrador de Arecibo, 24 D. P. R. 851, y Longpré v. El Registrador de San Juan, Sección 1a., 24 D. P. R. 896.
El segundo defecto relativo a no aparecer que el fiscal y los colindantes hubieran sido citados no existe. No consta que el fiscal fuera citado, pero la falta de citación fué sub-sanada por el hecho de que el fiscal intervino en la información y dictaminó en ella sin hacer oposición alguna. Los colin-dantes fueron citados entregándoles copia de la notificación y enterándolos del contenido de ella según diligenciado que obra en autos jurado ante el Secretario de la Corte Municipal de Cayey por la persona que la hizo, Juan Aponte, mayor de edad y vecino de Cayey que no era parte ni tenía interés en el asunto. El caso de Delgado v. El Registrador de Humacao, 25 D. P. R. 486, no es igual al presente.
El tercer defecto, basado en no haberse alegado ni acre-ditado causa alguna que impida a la promovente presentar el título de dominio escrito en virtud del cual adquirió la finca, tampoco existe. Elena Ruiz Ortiz alegó en el escrito inicial del procedimiento que aunque había adquirido la -finca por escritura de 28 de julio de 1909 autorizada por el notario Vicente Rodríguez Ortiz en Cayey, carecía de título escrito inscribible, y esa circunstancia la colocaba en condiciones de acogerse al beneficio de la información posesoria autorizada *725por el artículo 391 de la Ley Hipotecaria. Ex parte Berlanga, 6 D. P. R. (2ª. ed.) 27; Rivera v. El Registrador de Ponce, 14 D. P. R. 258; Soto v. El Registrador de Caguas, 15 D. P. R. 612, e Inchausti v. El Registrador de Guayama, 17 D. P. R. 596.
Si la promovente hubiera tenido título escrito inscribible de seguro no hubiera acudido a una información posesoria, renunciando así a las ventajas que le proporcionaba un título de dominio inscribible.
En cuanto a los defectos apuntados como subsanables, en-tendemos que el defecto subsanable de no acreditarse el estado civil de la promovente en la fecha de la adquisición del inmueble quedó subsanado mediante la certificación del acía de su matrimonio con Pedro López a que ya hemos hecho referencia, como también quedó subsanado el otro defecto de no estar certificada por el secretario la resolución de la corte recaída en el expediente, pues en la certificación de la reso-lución enmendada hace constar el secretario que la anterior resolución dictada en el expediente es la original enmendada dictada por el juez de la corte; y respecto del defecto de no aparecer que sea firme la resolución recurrida, aunque no sea aplicable al caso la Ley No. 20, aprobada en 11 de marzo de 1918, tratándose como se trata de un expediente de infor-mación posesoria y no de dominio dicha resolución quedó firme desde la fecha de su pronunciamiento por el- hedió de estar impedidos tanto el promovente como el fiscal de inter-poner contra ella recurso ele apelación. Quiñones v. El Registrador de San Germán, supra. Era favorable al promo-verte y el fiscal expresamente había manifestado que habién-dose observado todos los requisitos prescritos por la ley no se oponía a la aprobación del expediente a los efectos de su inscripción en el registro de- la propiedad del distrito.
Por lo que atañe al defecto de no aparecer de la certi-ficación del Tesorero de Puerto Rico que la promovente pagá contribución por la finca a título de dueña, es de observarse que el Tesorero certifica en 7 de febrero de 1918 que en el *726reparto de contribuciones sobre la propiedad correspondiente al Municipio de Cayey, año económico de 1917-1918, en recibo No. 1493, cuyo importe por los dos semestres asciende a $2.40, aparece como contribuyente Elena Ruiz Ortiz por la propiedad radicada en el barrio de Pasto Viejo de dicho mu-nicipio, teniendo esa propiedad 9 cuerdas de terreno valo-radas en $180 y una casa en $20. Si aparece como contri-buyente la Elena Ruiz Ortiz indudablemente lo es en concepto de dueña. Artículos 2950 y 2952 de la Compilación de los Estatutos Revisados y Códigos de Puerto Rico. De todos modos el juez así lo apreció teniendo en cuenta dicha certifi-cación y las demás pruebas aportadas al expediente y su apreciación no está sujeta a discusión por parte del regis-trador.
Por las razones expuestas es de revocarse la nota recu-rrida de 30 de abril de 1918, ordenándose al registrador que verifique la inscripción denegada sin defecto subsanables ni insubsanables.

Revocada la nota recurrida, ordenando al re-gistrador que verifique la inscripción dene-gada sin defectos subsanables ni insubsana-bles.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.